Exhibit 1 Oi S.A. – In Judicial Reorganization Corporate Taxpayers' Registry (CNPJ/MF) No. 76.535.764/0001-43 Board of Trade (NIRE) No. 33.3.0029520-8 Publicly-Held Company MATERIAL FACT Approval of basic conditions for adjustments to the Judicial Reorganization Plan Oi S.A. – In Judicial Reorganization (“ Oi ” or “ Company ”), in accordance with Article 157, paragraph 4 of Law No. 6,404/76 and pursuant to CVM Instruction No. 358/02, informs its shareholders and the market in general that, during a meeting held on this date, the Board of Directors of the Company approved the basic financial conditions contained in the Exhibit to this Material Fact as adjustments to the Oi Companies’ Judicial Reorganization Plan that was presented on September 5, 2016 (“JRP”), as well as authorized the Company’s Executive Officers and advisors to file as soon as possible an amendment to the JRP with the 7th Corporate Court of the State of Rio de Janeiro, where the judicial reorganization of Oi and its subsidiaries is underway. The Company will keep its shareholders and the market informed of the development of the subject matters of this Material Fact and shall timely disclose further information concerning its judicial reorganization pursuant to the legislation and regulation in force. Rio de Janeiro, March 22, 2017 Oi S.A. – Em Recuperação Judicial Ricardo Malavazi Martins Chief Financial Officer and Investor Relations Director
